—Judgment unanimously affirmed without costs. Memorandum: Relator commenced this habeas corpus proceeding seeking annulment of the determination revoking his parole. Relator contends that the parole revocation warrant was issued by the same parole officer who submitted a report recommending issuance of the warrant, in violation of 9 NYCRR 8004.2 (a) and (b). By waiving his right to a preliminary revocation hearing, relator waived the right to challenge that violation. In any event, the requirement that the warrant be issued by an officer other than the one recommending its issuance is "in the nature of a procedural 'housekeeping’ rule” (People v Dyla, 142 AD2d 423, 441, lv denied 74 NY2d 808), and, in the absence of prejudice, the violation of that requirement does not warrant annulment of the determination. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Habeas Corpus.) Present—Denman, P. J., Pine, Fallon, Callahan and Balio, JJ.